BROWN, J.
Between July 6 and 12, 1887, the libelant performed certain labor on the domestic yacht Sea Witch, in hauling her out, cleaning her bottom, and doing some caulking, amounting to $198.51). Specifications wore duly filed to secure a lien under the state law, and this libel was filed to enforce it. The defense is that the repairs were made without the authority of the owner, and not, as required by the statute, upon any contract of the “ master, owner, charterer, builder, or consignee, ox by the agent of either of them.” The evidence shows that the yacht was owned by one Wathen. She had been lying for a long time unused in a basin at Twenty-fifth street, Brooklyn. Wathen had authorized one Bond, as agent, to procure a sale of tho yacht, who had employed a Mr. Hubbe, a yacht broker, for that purpose. Negotiations were had with one Freeman, and, while these negotiations were pending, Bond, at Freeman’s request, authorized the yacht to he hauled out for examination. The evidence indicates that Bond’s authority was revoked at least by the 1st of July. On July 2d the owner made an informal written instrument of sale to the claimant. Bond and Hubbe, however, continued their negotiations with Freeman, and on the 8th came to a verbal understanding with him for a purchase; and either then, or soon afterwards, Hubbe, at Freeman’s request, ordered the caulking to be done. A few days afterwards Freeman told Bond he was making repairs amounting to about $200, and Bond said that no doubt the trade would go through, and it would be all right. The next day the claimant appeared at the basin, and drove off the men engaged by or for Freeman, upon the yacht; and his verbal bargain with Bond was never ratified by the owner. Upon these facts I cannot find that the repairs, or the caulking, wore contracted for either by the owner or the agent of the yacht, or by any one authorized to charge them. The case is different from that of The John Farron, 14 Blatchf. 24. In that case full possession and apparent ownership had been conferred upon tho person who had contracted the debt. Here there was no such possession transferred; no act of the owner tending to mislead the libelants; no apparent right of possession was given to Freeman or to Hubbe, and there was no authority or semblance of authority from the owner to Hubbe to order any repairs. Notwithstanding, therefore, the inequity of the Claimant’s obtaining the benefit of the caulking without paying for it, I do not sec any legal ground on which I can aid tho libelant in the recovery of his debt.
As respects the charge for hauling out, the evidence shows that that was ordered by tho agent of Wathen while he lyas owner, and before Bond’s authority was canceled. For that item in the bill amounting to $25, I think the libelant is entitled to recover, with interest and costs. The rest J am constrained to disallow.